internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 4-plr-114259-98 date date re legend grandfather grandmother child child child grandchild state this is in response to a date letter and prior correspondence from your authorized representative requesting rulings on the generation-skipping_transfer_tax consequences with respect to a proposed transaction grandfather and grandmother are the parents of child child and child child died in and was survived by her minor son grandchild after the death of child grandchild was legally adopted under state law by child and her spouse under a of the state code the effect of a final order of adoption is that the relationship of parent and child is established between the adoptive parents and the adopted_child as if the adopted_child had been born to the adopted parents the adopted_child is deemed the lawful child of the adoptive parents and is treated as if the child had been born to the parents for all legal consequences and incidents of the biological relation of parents and child section e provides that an adopted_child shall not inherit real or personal_property from biological parent or relative when the relationship between the biological parent and child has been terminated by an order of final adoption however if a parent of a child dies without the relationship of parent and child having been terminated and any other person thereafter adopts the child the child’s right of inheritance from or through the deceased biological parent or any relative shall be unaffected by the subsequent adoption grandfather has executed a will that provides for a contingent outright bequest of personal and household effects to grandchild and for a testamentary transfer in trust for the benefit of grandchild grandmother has executed a will that provides for a contingent outright bequest to grandchild and a testamentary transfer in trust of a portion of the residue of her estate for the benefit of grandchild grandfather and grandmother have requested the following rulings neither the adoption of grandchild by child and her spouse nor of the state code alters grandchild’s relationship to grandfather and grandmother for purposes of sec_2651 of the internal_revenue_code grandchild is not a skip_person as set forth in sec_2613 the proposed testamentary transfers will not be direct skips that will be subject_to the generation-skipping_transfer_tax under sec_2601 law and analysis sec_2601 imposes a tax on each generation-skipping_transfer sec_2611 defines a generation-skipping_transfer to mean a taxable_distribution a taxable_termination or a direct_skip sec_2612 provides that the term direct_skip means a transfer subject_to tax imposed by chapter or of an interest in property to a skip_person sec_2613 provides that the term skip_person means a natural_person assigned to a generation that i sec_2 or more generations below the generation assignment of the transferor or a_trust - a if all interests in the trust are held by skip persons or b if - i there is no person holding an interest in the trust and ii at no time after such transfer may a distribution including distributions on termination be made from the trust to a non-skip_person sec_2651 provides that for purposes of determining whether any transfer is a generation-skipping_transfer if - a an individual is a descendant of a parent of the transferor or the transferor’s spouse or former spouse and b such individual’s parent who is a lineal descendant of the parent of the transferor or the transferor’s spouse of former spouse is dead at the time the transfer from which an interest of such individual is established or derived is subject_to a tax imposed by chapter or upon the transferor and if there shall be more than such time then at the earliest of such time such individual shall be treated as if such individual were a member of the generation which i sec_1 generation below the lower_of the transferor’s generation or the generation assignment of the youngest living ancestor of such individual who is also a descendant of the parent of the transferor or the transferor’s spouse or former spouse and the generation assignment of any descendant of such individual shall be adjusted accordingly in this case child who was the natural parent of grandchild died in and was survived by her minor son grandchild after her death grandchild was legally adopted by child and her spouse grandfather and grandmother have executed wills the terms of which provide for certain transfers of property to or for the benefit of grandchild the transfers will take place after child has died under sec_2651 grandchild is treated as if he were a member of the generation that is one generation below the generation of grandfather and grandmother accordingly we rule as follows neither the adoption of grandchild by child and her spouse nor the provisions of of the state code alters grandchild’s relationship to grandfather and grandmother for purposes of sec_2651 of the internal_revenue_code grandchild is not a skip_person with respect to grandfather and grandmother as set forth in sec_2613 the proposed testamentary transfers either outright or in trust will not be direct skips that will be subject_to the generation-skipping_transfer_tax under sec_2601 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely yours george masnik chief branch office of the assistant chief_counsel passthroughs special industries enclosure copy for sec_6110 purposes
